ROUSE, R. K., JR., Associate Judge.
Rocco LaGiorgia appeals his convictions for sexual battery and lewd act in the presence of a child. We affirm. We reject LaGiorgia’s assertion that fundamental error occurred in the admission of testimony that was not objected to at trial. We decline to address LaGiorgia’s claim of ineffective assistance of counsel, because the facts giving rise to this claim are not readily apparent on the face of the record. See Stewart v. State, 420 So.2d 862 (Fla.1982). These claims are more properly raised in a motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. McKinney v. State, 579 So.2d 80, 82 (Fla.1991).
AFFIRMED.
COBB and SHARP, W., JJ., concur.